Title: Notes on Nathaniel Ingraham’s Case, ca. 9 May 1803
From: Jefferson, Thomas
To: 


          
            
            ca. 9 May 1803
          
          Ingraham’s case for carrying on the slave trade.
          
            
              1801.
              Feb.
              action of q.t. institd. by J. W. Leonard
            
            
              
              Nov.
              verdict & jdmt for 14,000 D. & costs. does not appear that any term of imprismt entered into the quantum of punmt adjudged.
            
            
              act of 
              1794. 
              c.11. §.4. inflicts 200. D. for every slave, by qui tam.
            
            
              
              1800. 
              c.51. respects slave trade betw. foreign ports, or in forn. vesls.
            
          
          the conviction then has probably been under act of 94. which punished pecuniarily only, & not by imprismt.
          the act of 1800. inflicted imprismt. maximum 2. years, in addition to pecuniary.
          as the pecuniary punmt of 94. is evaded by the offender having no property, it seems right that he suffer the equivalent punmt by imprisonmt which the legislature found it necessary to provide, to prevent that very evasion by poverty which would now have takn place, that is, 2. y. imprisonmt.
           he must therefore suffer the imprismt of 2. y. which the law has declared to be not too high a measure, even when accompand by pecuniary forfeitures. & at the end of that term (Nov. 1803) let him apply to the judges & Atty of distr. who were in the cause for their statement & opn on his character, conduct, & all the circumstances of the transaction & whether in their judgment a sufficient punmt has been inflicted, or what longer term of imprisonmt will be proper as a terror to others meditating the crime of which he has been convicted. the condition of the offender merits no commiseration that of his wife, children & parents suffering for want of his aid, does: so also does the condition of the unhappy people whom he brought away from their native country, and whose wives, children & parents are now suffering for want of their aid & comfort.
          
            see my lre to mr Ellery May 9. 1803.
          
        